Title: To James Madison from Savary, 27 February 1807
From: Savary
To: Madison, James



Sir
Millersburg Kent State 27th. Febry. 1807

You will be surprised of the liberty I take to direct you the present: But I hope that the Subject will carry with it my excuse.
Juge John Coburn, man respectable by his character, his republican principles, his knowledge in the law & also as a father of a numerous family, had been appointed formerly a Juge of the Territory of new Orleans; The dread of that Climate entertained by a part of his family, induced him to decline the acceptance of an office, Which he had want, to provide for an increasing family; he write me that he desires to embark his fortune & family in upper Louisiana, where the prospect of health is better than in the Southern country & he engage me to Second his endeavours to obtain some respectable appointment in upper Louisiana.  As I am persuaded that a man of his character will be a good acquisition for the U States I am emboldened by that motive to write you in his favour, because office hunting is not a pleasant pursuit for a modest man; I know Sir that I have not the least claim, the least pretent to your favour & to have some regard to my Weak recommandation.  The long time elapsed Since I have had the honour of your acquaintance in Virga. is certainly obliterated of your memory, although it is very often present in mine with due respect; & I would have not troubled you in this instance, if it was not for a Worthy man, an old acquaintance of mine, Which enjoys the esteem in this State of all the Good citizens & had already deserved the confidence of the fedl. administration in choosing him once as a Juge for Orleans Territory.  Permit me Sir to Seize this opportunity to renew you the assurance of the deep respect with which I have the honour to be Sir your most obedt & humble Servant

J Savary

